Citation Nr: 0000026	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  98-17 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Melinda K. Hart, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from January 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which granted entitlement to service connection for 
PTSD and assigned a 10 percent evaluation thereto.  The 
veteran challenges this evaluation.  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeal) (the 
Veterans Claims Court) has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991).  

In Addition, in view of the guidance of the Court in the case 
of Fenderson v. West, 12 Vet. App. 119 (1999), it is noted 
that in a rating decision in June 1998, the RO  awarded 
service connection for PTSD, with a 10 percent evaluation 
assigned.  The rating was effective to the date of claim, 
based on a review of all the pertinent evidence on file. The 
RO had, based on that review, concluded that a higher rating 
was not in order. The Board notes therefore that the issue 
presented is whether a current increased rating is in order 
for the aforementioned disorder.  As the RO in the June 1998 
rating essentially concluded that the aforementioned rating 
granted effective to the date of claim was the appropriate 
current rating, the issue of the rating for this entire time 
period is for consideration.  As such, the Board can continue 
with its review without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  Prior to November 24, 1997, PTSD was productive of no 
more than mild social and industrial impairment or 
occupational impairment due to no more than mild or transient 
symptoms.  

3.  From November 24, 1997, the veteran's PTSD was productive 
of severe social and industrial impairment as well as 
deficiencies in most areas and an inability to establish and 
maintain effective relationships.  


CONCLUSIONS OF LAW

1.  Prior to November 24, 1997, the criteria for an 
evaluation of more than 10 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 4.129. 4.130, 4.132, Diagnostic Code (DC) 9411 
(1996); 38 C.F.R. §§ 4.126, 4.130, DC 9411 (1999).

2.  From November 24, 1997, the criteria for an evaluation of 
70 percent, but no more, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.129. 
4.130, 4.132, Diagnostic Code (DC) 9411 (1996); 38 C.F.R. 
§§ 4.126, 4.130, DC 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
Further, he has not alleged nor does the evidence show that 
any records of probative value, which could be associated 
with the claims folder and that have not already been sought, 
are available.  The Board accordingly finds that the duty to 
assist the veteran, as mandated by § 5107(a), has been 
satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

Historically, the veteran filed his initial claim for 
entitlement to service connection for PTSD, in October 1993.  
Eventually, by rating decision dated in June 1998, the RO 
granted entitlement to service connection for PTSD and 
assigned a 10 percent evaluation thereto.  The veteran 
disagreed with the evaluation.  While this claim was pending, 
the applicable rating criteria for mental disorders, 38 
C.F.R. § 4.125 et seq., was amended effective November 7, 
1996.  See 61 Fed. Reg. 52,695 (Oct. 8, 1996).  The timing of 
this change in the regulations requires the Board to first 
consider whether the amended regulation is more favorable to 
the veteran than the prior regulation, and, if so, the Board 
must apply the more favorable regulation.  VAOPGCPREC 11-97; 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
the Board finds that there is no basis upon which to conclude 
that the earlier version of the pertinent regulations is more 
or less favorable to the veteran, if indeed the differences 
between the two versions are substantive when applied to the 
veteran's individual case.  Accordingly, the Board will 
adjudicate the veteran's claim pursuant to the regulations in 
effect during the relevant time. 

The pre-change or "old" criteria are utilized for ratings 
prior to the effective date of the change.  Those criteria 
provided that PTSD would be evaluated 30 percent disabling 
where there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent rating was for assignment where the 
symptoms were less than those for a 30 percent rating, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  38 C.F.R. § 4.132, DC 
9411 (1996).  

Former DC 9411 also provided that a 50 percent evaluation was 
warranted for PTSD where the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired and where the reliability, flexibility 
and efficiency levels were so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, DC 9411 (1996). 

Finally, a 100 percent evaluation required that attitudes of 
all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community 
and there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior; and that the individual was thereby 
demonstrably unable to obtain or retain employment.  Id.  
Further, the criteria under DC 9411 for a 100% rating have 
each been found to be an independent bases for granting a 
100% rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

In response to the decision in Hood v. Brown, 4 Vet. App. 301 
(1993), the General Counsel of the VA issued a precedent 
opinion interpreting the terms mild, definite, and 
considerable, as applied in 38 C.F.R. § 4.132.  See O.G.C. 
Prec. 9-93, 59 Fed. Reg. 4753 (1994).  In that opinion, the 
term mild, the criterion for a 10 percent evaluation, was 
defined as "of moderate strength or intensity, and as applied 
to disease, not severe or dangerous."  Definite, the 
criterion for a 30 percent rating, was construed 
quantitatively to mean "distinct, unambiguous, and moderately 
large in degree," and considerable, the criterion for a 50 
percent evaluation, was defined as "rather large in extent or 
degree."  Id.  

Under the old regulations, the severity of a psychiatric 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability.  Two of the most 
important determinants of disability were time lost from 
gainful work and decrease in work efficiency.  Great emphasis 
was placed upon the full report of the examiner, descriptive 
of actual symptomatology.  The record of the history and 
complaints was only preliminary to the examination; the 
objective findings and the examiner's analysis of the 
symptomatology were the essentials.  38 C.F.R. § 4.130 
(1996).  The principle of social and industrial 
inadaptability as the basic criterion for rating disability 
for the mental disorders contemplated those abnormalities of 
conduct, judgment, and emotional reactions which affected 
economic adjustment, i.e., which produce impairment of 
earning capacity. 38 C.F.R. § 4.129 (1996).

Under regulations that took effect during the pendency of 
this claim (the "new" criteria), which were considered by 
the RO, a 10 percent evaluation may be assigned with 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or with symptoms controlled by continuous medication.  
A 30 percent evaluation will be assigned for PTSD with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, DC 9411 (1998).

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In a March 1994 VA examination, the veteran claimed four 
tours of duty in Vietnam.  He was in the Navy, and his duties 
were ship maintenance, handling loading craft, and training.  
He was never on shore except for R&R, and was never in direct 
combat. He had a bad alcohol and drug problem and had been 
treated with Antabuse.  He never was in a detoxification 
program, and has had his alcohol problem under fair control 
for several months. He was married 3 times, and has had 15 to 
20 jobs since service.  He earned an associate degree and 
worked in the law enforcement field for ten years, which was 
his longest job.

The examiner asked the veteran how he attributed his 
psychiatric problems to Vietnam as he had never been in 
combat and served only on sea duty.  He described in some 
detail an explosion and fire on the USS Kitty Hawk in 1967, 
and on the USS Enterprise, in 1969.  He described picking up 
bodies, putting out fires, and a general mayhem during these 
two accidents.  

The examiner noted the veteran was bearded and wore a 
camouflage army uniform.  He was generally untidy, appeared 
depressed, and talked in a slow mournful voice.  His 
associative process was normal, and sensorium was intact.  
There were no delusionary or hallucinatory elements.  The 
examiner diagnosed PTSD.

In February 1995, the VA received evidence from the U.S. Army 
and Joint Services Environmental Support Group (ESG), 
confirming the fires and explosions aboard the USS Kitty Hawk 
and USS Enterprise.  The ESG could not confirm or deny the 
veteran's participation in these two events.

A hearing was held at the RO in September 1996, in which the 
veteran offered testimony in support of his claim.  The 
testimony included his recounting of the fires and explosions 
aboard the USS Kitty Hawk, and USS Enterprise.  

In a VA examination in October 1997, the veteran was 
described as casually dressed and wearing military clothing.  
He was not working and was receiving an SSA pension.  He 
denied being in combat, but referred to a fire on the 
Enterprise in which several men were lost.  He kept thinking 
about it, could not sleep, was depressed and had headaches.   
He could not get the death and destruction on the Enterprise 
off his mind.

The examiner noted normal thought processes, without 
delusions or hallucinatory elements.  His mood was a little 
depressed, sensorium was intact and he was competent.  A 
diagnosis was not given, pending the receipt and review of 
the claims folder.

The veteran underwent another VA examination on 24, November 
1997.  He reported several tours in Vietnam in 1966, 1967, 
1968, and 1969 in a riverboat.  The most traumatic 
experience, "was when the ship blew up in Hawaii, and he had 
bad dreams about it."  He has had nightmare since service.  
He has insomnia, nightsweats and cannot concentrate.  He was 
depressed most of the time, and had a startle response, and 
diminished concentration.  He reported being evaluated for 
mental disorders, including PTSD; major depression; bipolar 
personality; and, alcohol and marijuana abuse. 

The examiner noted that the veteran was accompanied by his 
wife.  He was fairly neat, depressed and anxious, with a 
constricted affect,  He had migraine headaches, but did not 
take medication.  He had flashbacks, and admitted choking his 
wife and almost hurting her badly at one time.  He admitted 
to on and off suicidal ideation.  He was coherent, and his 
thinking was fairly tight in association with some paranoid 
ideation.  He said he was always guarded; suspicious; had a 
short temper; and no friends.  He always sits with his back 
to the wall when he goes to restaurants.  He had diminished 
concentration, memory for remote and recent events was fair.

The examiner deferred a diagnosis as the claims file was 
still not available.

In a March 1998 addendum to the VA examination, the examiner 
noted that the claims file was received and reviewed.  It was 
noted that the veteran received a psychological test in April 
1997.  At that time records from David Wilson, Ph.D., from 
1991 to 1992 were received and reviewed by the psychologist 
conducting the test.  He considered the records to be 
consistent with his interview and the psychological test 
results.  The diagnoses was PTSD in Axis I, and a mixed 
personality in Axis II.  The veteran was considered unable to 
get along with the public, supervisors or coworkers.  His 
ability to sustain focused attention was impaired, and he was 
likely to decompensate under stress.  

Based on her examination of the veteran in the October 1997 
VA examination, review of the claims file, and the 
aforementioned psychological test in April 1997, the 
diagnoses was; Axis 1- PTSD, severe and chronic; Axis II- 
mixed personality disorder; Axis IV- psychological and 
environmental problems; serious problems relating to the 
social environment and occupational problems; and, Axis V-  
GAF of 50.  The veteran had serious symptoms, depressed mood, 
insomnia, poor concentration with serious impairment of 
social and occupational functioning.  

Subsequently, in June 1998, the RO granted service connection 
for PTSD.  A 10 percent rating was granted from October 12, 
1993, the date of receipt of the original claim.

The file also contains Social Security Administration (SSA) 
records which reveal that the veteran was awarded social 
security disability benefits on the basis of PTSD, and 
several chronic physical and mental disorders.  Records from 
SSA used in its determination awarding the veteran a 
disability pension include a March 1992 letter and records 
from David L. Wilson, PHD., to the SSA regarding his 
evaluation of the veteran noted that he was "a very 
disturbed man with multiple psychiatric problems - including 
elements of major depressive disorder and/or bipolar 
disorder, obsessive-compulsive personality disorder, PTSD, 
and borderline personality - -------."  He further noted 
that the veteran, "looks like the proverbial 'madman.' ---- 
Even, if  [the veteran] could get by a pre-employment 
physical, I cannot imagine that any employer in his right 
mind would hire [the veteran] for even the most menial of 
tasks." 

There are also outpatient treatment records indicating mental 
health counseling and treatment for numerous psychiatric 
disorders since 1991.

The Board finds that as of the date of VA examination on 
November 24, 1997, PTSD was 70 percent disabling under the 
old and the new rating criteria.  As of that date, there is 
psychiatric opinion that the PTSD was severe in degree and 
was productive of serious impairment in psychological, social 
and occupational functioning.  This being the case, a 70 
percent rating, but no higher, for PTSD is warranted.  PTSD 
was not shown to result in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, social and industrial impairment.  

Further, prior to November 24, 1997, PTSD was not shown to 
cause the attitudes of all contacts except the most intimate 
be so adversely affected as to result in virtual isolation in 
the community and there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in a profound retreat from mature behavior; and that the 
individual was thereby demonstrably unable to obtain or 
retain employment.  Nor was PTSD, alone, shown to be the 
cause of the veteran's inability to obtain or retain 
employment. 

With respect to the period prior to November 24, 1997, the 
medical evidence reflects significant psychiatric 
disablement, to be sure, but this evidence also stated that 
the disablement was due not only to PTSD,  but to disorders 
such as substance abuse, bipolar disorder and personality 
disorder.  The principal finding clearly associated with PTSD 
in the evidence pertaining to the period prior to November 
24, 1997, is mild depression.  This being the case, the Board 
finds no basis for a rating greater than the currently 
assigned 10 percent for PTSD.  That is, the PTSD is not shown 
to have resulted in more than mild social and industrial 
impairment or more than occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or with symptoms 
controlled by continuous medication.  

The Board has considered the veteran's testimony and 
statements in rating PTSD.  Although the statements and 
testimony are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.

ORDER

Prior to November 24, 1997, an evaluation greater than 10 
percent for PTSD is denied.

From November 24, 1997, an evaluation of 70 percent for PTSD 
is granted, subject to the law and regulations governing the 
award of monetary benefits.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 


